Citation Nr: 1510784	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus (DM) type II.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to October 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The December 2011 rating decision denied service connection for kidney stones.  The September 2014 rating decision granted service connection for peripheral neuropathy, sciatic nerve, left lower extremity; peripheral neuropathy, femoral nerve, left lower extremity; peripheral neuropathy, sciatic nerve, right lower extremity; and peripheral neuropathy, femoral nerve, right lower extremity.  The September 2014 rating decision also assigned initial ratings of 10 percent, effective May 6, 2014, for each of those disabilities.

The Board observes that the issues of entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity; entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity; entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity; and entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity, have not yet been certified to the Board.  However, certification is not necessary to convey jurisdiction to the Board.  The necessary documents to convey jurisdiction to the Board (rating decision, notice of disagreement, statement of the case, and substantive appeal) are contained in the claims file.  See 38 C.F.R. § 20.200 (2014).  Therefore, the issues are properly before the Board at this time.

The Board notes that there are VA treatment records that have not been reviewed by the Agency of Original Jurisdiction (AOJ) in relation to the issue of service connection for kidney stones and that are not accompanied by a waiver of AOJ review.  However, the Board finds that they are either not relevant to that issue on appeal or are duplicative of other evidence of record.  Thus, the Veteran is not prejudiced by the Board proceeding with adjudication of his claim.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that his service-connected neuropathy of the bilateral lower extremities causes pain and difficulty sleeping.  See, e.g., Letter from the Veteran received in December 2014.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity; entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity; entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity; and entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not reflect that the Veteran's kidney stones are related to active service, or that the kidney stones were caused or aggravated by the Veteran's service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for kidney stones are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2011 satisfied the duty to notify provisions with respect to service connection for kidney stones.  The letter notified the Veteran of the regulations pertinent to the establishment of direct service connection and secondary service connection, and to the establishment of an effective date and disability rating in the event of a grant of service connection for kidney stones.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in July 2011 in relation to his claim for service connection for kidney stones.  In addition, an addendum opinion was obtained from the July 2011 VA examiner in September 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the July 2011 examiner reviewed the claims file, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's kidney stones, providing supporting explanation and rationale for all conclusions reached.  The examination and addendum opinion were thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination and the addendum opinion to be adequate.

The Board acknowledges that the Veteran, through his representative, in a December 2014 Informal Hearing Presentation, requested that VA provide additional assistance.  Specifically, the Veteran requested that VA allow a private examiner access to the Veteran's claims file or that VA provide the Veteran with an outside medical opinion rendered based on review of the July 2011 VA examiner's opinion and addendum opinion and a January 2012 opinion from the Veteran's private treating source.  However, in correspondence dated February 2015, the Veteran, through his representative, informed the Board that the private doctor who originally provided the opinion is no longer practicing.  The Veteran also indicated that he does not desire any further assistance or development, and that he desires to have the case determined based on the evidence currently of record.  Accordingly, the Board finds that no additional assistance or development need be undertaken in response to the December 2014 Informal Hearing Presentation.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted when certain chronic diseases, including calculi of the kidneys, become manifest to a degree of 10 percent within one year from the date of separation from service, even where there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran contends that his current kidney stones are caused by his service-connected diabetes mellitus, type II, and that the kidney stones are exacerbated by the medications he is required to take for the service-connected diabetes.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2010; Letter from the Veteran, received in January 2010.  Although the Veteran has only presented arguments pertaining to secondary service connection, the Board is obligated to explore all legal theories, including those unknown to the Veteran, by which a benefit sought may be obtained.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, the Board must also discuss whether the Veteran is entitled to service connection for kidney stones on a direct basis and presumptively based on a chronic disease.

The medical treatment records reflect that in September 2009, an ultrasound revealed a suspected nonobstructing lower pole left renal calculus and bilateral renal cysts.  In May 2010, the Veteran underwent extracorporeal shock wave lithotripsy, cystoscopy, and stent placement.  In June 2010, a CT scan of the abdomen and pelvis showed, among other things, numerous bilateral nonobstructing renal calculi.  In July 2010, the Veteran underwent a cystoscopy and stent removal surgery.

The Veteran was afforded a VA examination in July 2011 in connection with his claim for service connection for kidney stones.  The VA examiner reviewed the Veteran's claims file, discussed with the Veteran his symptomatology, and personally examined the Veteran.  The VA examiner diagnosed the Veteran with bilateral renal calculi based on X-Rays, and opined that the Veteran's kidney stones are not caused by, the result of, or aggravated by his service-connected diabetes mellitus, type II.  As rationale, the VA examiner stated that "per medical literature, there is not enough study done to support the cause as well as aggravation effect" between kidney stones and type II diabetes mellitus.  The VA examiner also noted several risk factors for kidney stones that the medical literature does support.

The VA examiner was later asked to comment on any possible relationship between the Veteran's diabetes medications and his kidney stones.  In a September 2011 addendum opinion, the July 2011 VA examiner opined that the Veteran's kidney stones are less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  As rationale for the opinion, the examiner noted that the Veteran takes metformin for his diabetes, and that according to the Physicians' Desk Reference, which is a compilation of manufacturers' prescribing information for prescription drugs, metformin does not cause kidney stones.

In January 2012, the Veteran submitted a letter from E. S. M., D. O., a private physician.  In the letter, Dr. E. S. M. states, "there are multiple articles in the literature showing an increased risk of nephrolithiasis in diabetic patients."  Dr. E. S. M. then opines, "I do not feel it is possible to definitively say [the Veteran's] nephrolithiasis is not related to his diabetes."

With regard to direct service connection, the medical evidence reflects current treatment for kidney stones.  However, the record is absent for any evidence of in-service disease or injury.  On a June 1979 separation report of medical history, the Veteran indicated that he had no history of kidney stones.  A June 1979 separation report of medical examination indicates that the Veteran's endocrine system and genitourinary system were both normal.  At a VA office visit in March 2004, the Veteran denied any history of kidney stones.  The first documented treatment for or diagnosis of kidney stones is dated September 2009, approximately three decades after the Veteran's separation from active service.  The Veteran has not alleged, and the record does not show, that his current kidney stones had their onset during his active service, or that the kidney stones are otherwise directly related to his active service.  Accordingly, the evidence does not show an in-service injury or disease, and service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303 (2014).

With regard to presumptive service connection on the basis of chronic diseases, the evidence first shows a diagnosis of kidney stones approximately three decades after the Veteran's separation from active service.  Thus, the evidence does not reflect calculi of the kidneys to a compensable degree within one year of separation from service.  Accordingly, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

With regard to service connection for kidney stones as secondary to the Veteran's service-connected diabetes, the Board finds that the preponderance of the evidence is against the claim.  Specifically, the Board affords great probative value to the July 2011 VA examiner's opinion and addendum opinion.  The VA examiner is a qualified physician, able to render an opinion based on his own medical expertise and experience and on review of the available medical literature.  The Board accepts the VA examiner's opinion that current medical literature does not support a causal link between diabetes and kidney stones.  The Board also accepts the VA examiner's opinion that metformin, the medication the Veteran takes to treat his service-connected diabetes, does not cause kidney stones.

The Board affords less probative value to Dr. E. S. M.'s opinion as it is vague and does not indicate whether it is at least as likely as not that the Veteran's kidneys stones are caused or aggravated by his service-connected diabetes.  Dr. E. S. M. states only that it is not possible to definitively say that the Veteran's kidney stones are not caused by the Veteran's service-connected diabetes.  Dr. E. S. M.'s opinion merely suggests that there is a possibility of a causal link between diabetes and kidney stone.  It is therefore insufficient to put the evidence for and against a finding of service connection at least at equipoise when compared with the July 2011 VA examiner's negative opinions.  The Board further notes that Dr. E. S. M.'s opinion is not necessarily at odds with the July 2011 VA examiner's opinions.  The VA examiner's opinions do not definitively state that the Veteran's kidney stones are not caused or aggravated by his service-connected diabetes.  Rather, they state that it is less likely than not so.

The Board recognizes the Veteran's belief that his current kidney stones are related to his active service, to include as secondary to his service-connected diabetes.  Lay evidence, in certain circumstances, may constitute competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, in this case, the Veteran, as a lay witness, is not considered competent to provide an opinion as to the etiology of his kidney stones as this is a complex medical question and the Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  Again, the Board attributes great probative value to the July 2011 VA examiner's opinions because the examiner reviewed the claims file, examined the Veteran, considered the Veteran's reported symptomatology, and reviewed relevant medical studies.  In addition, the VA examiner supported his opinions with appropriate supporting rationale.

In view of the most probative evidence of record, the Board finds that it is less likely than not that the Veteran's kidney stones are caused or aggravated by his service-connected diabetes mellitus, type II.  Thus, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for kidney stones is not warranted on a direct basis, on a presumptive basis as due to a chronic disease, or as secondary to the service-connected diabetes.  The claim must therefore be denied.


ORDER

Service connection for kidney stones is denied.


REMAND

The Board finds that a remand for further development is required with regard to the issues of entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity; an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity; an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity; and an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity.

In June 2014, the Veteran submitted a letter from E. M., D. O., discussing the Veteran's service-connected neuropathy of the bilateral lower extremities.  In a letter received in December 2014, the Veteran indicates that Dr. E. M. is his personal doctor and treats him for his neuropathy.  However, the claims file does not contain any treatment records from Dr. E. M., nor does it contain any documentation of attempts to obtain such records.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  As there is no indication that VA ever made efforts to assist the Veteran in obtaining treatment records from Dr. E. M., the claim must be remanded so that efforts can be made to obtain treatment records from Dr. E. M. for all treatment of peripheral neuropathy relevant to the appeal period.

The Board also notes that in his February 2015 substantive appeal, the Veteran states that he was scheduled for a future appointment with his family doctor to discuss symptoms of his peripheral neuropathy.  It is unclear whether the family doctor to which the Veteran refers in the substantive appeal is Dr. E. M.  Efforts should be made to identify this family doctor, obtain any records relevant to the matters being remanded, and associate those records with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for his service-connected peripheral neuropathy of the bilateral lower extremities.  The Board is particularly interested in records from E. M., D. O.  The Veteran should also be asked to identify the family doctor to which he refers in his February 2015 substantive appeal so that records may also be obtained from that medical source.  All attempts to obtain any records identified must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


